


Amendment to ATK Non-Qualified Stock Option Award Agreement
(Employees Remaining with Orbital ATK or Former ATK Employees)
This Amendment applies to any options (“Options”) to acquire shares of common
stock of Alliant Techsystems Inc. (“ATK”), whether vested or unvested, that are
outstanding immediately prior to the distribution of all of the outstanding
shares of Vista Outdoor Inc. (“Vista”) to the stockholders of ATK (the
“Spin-off”), pursuant to the Transaction Agreement, dated April 28, 2014, among
Vista, ATK, Vista Merger Sub Inc. and Orbital Sciences Corporation, as it may be
amended from time to time (the “Transaction Agreement”). In accordance with the
terms of the Transaction Agreement, each applicable Non-Qualified Stock Option
Award Agreement that you have is amended as follows:
1. Conversion of ATK Option. Each outstanding ATK Option will be converted
immediately prior to the Spin-off into both (a) an option, adjusted as described
below, to acquire shares of ATK common stock (an “Adjusted ATK Option”) and (b)
an option, as described below, to acquire shares of Vista common stock (a “Vista
Option”).
2. Adjusted ATK Option. The number of shares of ATK common stock subject to each
Adjusted ATK Option shall be equal to the number of shares of ATK common stock
subject to the related ATK Option immediately prior to the Spin-off. The per
share exercise price of each Adjusted ATK Option, rounded up to the nearest
hundredth of a cent, shall be adjusted to reflect the allocation of the value
between the Adjusted ATK Option and the Vista Option in relation to the original
ATK Option. Upon exercise of an Adjusted ATK Option in accordance with your
Non-Qualified Stock Option Award Agreement, you will receive shares of ATK
common stock.
3. Vista Option. The number of shares of Vista common stock subject to each
Vista Option shall be two times the number of shares of ATK common stock subject
to the related ATK Option immediately prior to the Spin-off. The per share
exercise price of each Vista Option, rounded up to the nearest hundredth of a
cent, shall be determined by allocating the value between the Adjusted ATK
Option and the Vista Option in relation to the original ATK Option. Upon
exercise of a Vista Option in accordance with your Non-Qualified Stock Option
Award Agreement, you will receive shares of Vista common stock under the Vista
Outdoor Inc. 2014 Stock Incentive Plan.
4. For purposes of your Non-Qualified Stock Option Award Agreements and this
Amendment, following the Spin-off, (a) references to a Change in Control shall
only mean a Change in Control as defined in the Non-Qualified Stock Option Award
Agreements, but the Change in Control vesting provisions shall apply to both
your Adjusted ATK Options and your Vista Options and (b) references to ATK shall
mean Orbital ATK, Inc.
5. Except as modified by this Amendment, the other terms and conditions of the
applicable Non-Qualified Stock Option Award Agreements remain in effect.




